Title: James Madison to Charles Sigourney, 25 September 1828
From: Madison, James
To: Sigourney, Charles


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Sepr. 25. 1828.
                            
                        
                        
                        Your letter of the 8th. inst. followed with some interval, by the communications it referred to,
                            found me under a bilious attack from which I am not yet sufficiently restored to health for more than a brief answer.
                        I have not yet read the document in print, but am well prepared to say that I wish success to every <Institutionl> effort
                            that may be judiciously planned for removing from our Country the calamity of its black population; more especially when
                            to the improvement of its own condition is added a prospect of making it instrumental in conveying blessings the best of
                            blessings to its kindred races. The greatest difficulty in bringg about the happy change in our own situation does not
                            lie in the emancipation of the blacks, but in finding adequate & satisfactory outlets for them. This object well
                            secured, & the former, I am persuaded, would keep pace with it. The description of pupils wanted for the African
                            School, can I fear be little supplied from the Slave–holding States where an exclusion of the preparatory education, makes
                            in a manner a part of the established evil.
                        I am not able to say what has become of the manuscript of Mr Jefferson, on the subject of the Anglosaxon. I
                            presume it remains in the hands of Docr. Blatterman: and that the fewness of the students of that Language,
                            notwithstanding its radical value retards at least its appearance in print.
                        With respect to the mode of public Examination in the University; it is not wholly by written questions.
                            Oral examinations, particularly in the Classics are combined with them. The difficulty you suggest in the written mode is
                            effectually got over by a Lithographic Press, at which <  > questions privately struck
                            off & copies handed the pupils, at the moment of examination. The pupils being arrange immediately under the eye of all present, write their
                            answers with out a chance of assistance from one another I inclose a few  of the early Lithographic samples. The press is
                            in better order & used with more exactness The Mathematical Problems, are exhibited as usual in Chalk on the
                            Black Board, in a position to be seen by all who are to furnish written solutions. 
                        Mrs. M. unites in assuring Mrs. S. & yourself that your visit to Montpr has not left
                            recollections less agreeable on our part than those kindly expressed on yours; and in offering you both our best
                            respects & cordial salutation
                        
                        
                            
                                
                            
                        
                    